Ed. F. McFaddin, Associate Justice, concurring and dissenting. I agree that the award of $700.00 per month to Mrs. Cole was proper and should be affirmed; but I cannot agree with that part of the majority opinion which holds that Mrs. Cole has proved that she is a resident of Pulaski County. The majority opinion says, “The proof in the record consisted only of the testimony of the parties to the action.” Thus, the opinion shows on its face that there was no corroboration of Mrs. Cole’s testimony as to residence. Section 34-1208, Ark. Stats., says that the plaintiff must prove residence; and we have a long line of cases which hold that a divorce will not be granted upon the uncorroborated testimony of a party. See Goodlett v. Goodlett, 206 Ark. 1048, 178 S. W. 2d 666; Wood v. Wood, 232 Ark. 812, 340 S. W. 2d 393; and cases there cited. The effect of the majority opinion is to allow Mrs. Cole to proceed with her divorce suit with this opinion as full authority for her residence; and she will have established, without corroboration, one of the essentials for maintaining a divorce suit. By this “two-step” proceeding, she will have evaded our holdings which require corroboration. It is for this reason that I dissent. Nevertheless, I would affirm the award of $700.00 per month to Mrs. Cole because I would treat this proceeding for temporary alimony as a suit for separate maintenance, which is a transitory cause of action. Separate maintenance may be awarded without corroborating evidence. See Wood v. Wood, 54 Ark. 172, 15 S. W. 459; Gilliam v. Gilliam, 232 Ark. 765, 340 S. W. 2d 272; see also, generally, 27 Am. Jur. 25, Husband and Wife, § 419.